November 19, 1914. The opinion of the Court was delivered by
The appeal involves only one issue, and that of law.
That issue is, do the acts found in 27 Stats. 700, No. 401, and in 28 Stats. 37, No. 32, violate section 34, article III of the Constitution of 1895.
That section inter alia prohibits the General Assembly to enact special laws in cases where a general law can be made applicable.
The first act, in effect, undertook to prescribe how cotton seed should be sold in Chester, Lancaster and Orangeburg.
The second act undertook to exclude therefrom Orangeburg, and to add thereto Lee.
This appeal comes from Lee; the Circuit Court there held the law to be repugnant to the Constitution. *Page 381 
We are of the opinion that the Court was right.
The appellant's initial contention is, that the General Assembly, and not the Courts, must judge if a general law can be made applicable.
There is good authority for that view; the issue is one upon which opinion in this State has not been uniform; but it has now been settled that the Courts must judge that issue. Barfield v. Mercantile Co., 85 S.C. 186,67 S.E. 158, 24 L.R.A. (N.S.) 750n, and cases cited.
There was a proximate reason for section 34, and that reason is manifest from the tenth paragraph of the section. The eight subjects named in succession by the section, are those of common yet formal interest; they demand frequent action by the General Assembly, and they are susceptible of a common and uniform rule.
The Constitution, therefore, made it the duty of the General Assembly to enact such a law that these subjects might by formal action range themselves under its provisions.
Thereby a better law would be enacted, and thereby the State would be saved the expense of a multiplicity of acts on one subject.
The statutes in question may be justified under the proviso of paragraph 10; it was wisely suggested in Dean v.Spartanburg, 59 S.C. 113, 37 S.E. 226, that a proviso would not be so construed as to nullify the body of the law. The Constitution refers to "general laws" and "special laws," and "special provisions in general laws."
But the last is not a class by itself; it is only the part of a general law. If the law be general, then without the proviso, a special provision or any other lawful provision, may be written into it. The proviso was added as an amendment to paragraph ten; but it in no way broadened its meaning.
Whatever it may take to constitute a law general, the statutes in issue are not of that character; they may have the *Page 382 
form, but they have not the spirit. But there was a pro-founder reason for the section; it is not arbitrary; its object was fundamental, and was to nearly secure the active judgment of all the members of the General Assembly upon every enactment.
There had grown up in the General Assemblies of the entire Union a disposition for legislation by delegation. That kind of legislation was deemed pernicious; it lacked the settled consideration and consent of the lawmaking body; it evaded State-wide responsibility; it encouraged local activity; it discouraged the attrition of minds, and the consideration of those problems which make for a wise public policy.
The ninth paragraph was the fruit of this large conviction of the convention.
Cotton, and that includes its seed, is the staple product of the State and the South; in this year of grace the frightful collapse of its price, incident to a well nigh universal war, has shocked two continents; the whole policy of the State is bound up in the growing, the sale and the manufacture of cotton.
In full view of this truth, it is so plain that he who runs may read, that a general law with reference to the sale of cotton seed can be enacted; a special law thereabout in force in three counties is in manifest violation of the fundamental law.
The judgment below is affirmed. *Page 383